News Release The Procter & Gamble Company One P&G Plaza Cincinnati, OH 45202 FOR IMMEDIATE RELEASE PROCTER & GAMBLE ANNOUNCES BOARD CHANGES John (Jack) F. Smith Jr. to Retire: Kenneth I. Chenault Appointed to Board of Directors CINCINNATI, April 21, 2008 – The Procter & Gamble Company (NYSE: PG) today announced that John (Jack) F. Smith (70) will retire from the board following P&G’s April board meeting after 13 years of service. Mr. Smith has served on the board since 1995 and was chairman of the audit committee and a member of the governance & public responsibility committee.He was formerly chairman of the board and chief executive officer of General Motors Corporation and is retired chairman of the board of Delta Air Lines, Inc. He is also a director of Swiss Reinsurance Company. “Jack has been an outstanding board member who has made significant contributions to the success of P&G’s business.We thank him for his tireless efforts and wish him continued success in the future,” commented A. G. Lafley, P&G’s chairman and chief executive officer. The company also announced the appointment of Kenneth I. Chenault (56),chairman and chief executive officer of American Express Company (NYSE: AXP), to the company’s board of directors effective immediately. Mr.
